ADAMS, Justice.
The petition for writ of certiorari is quashed as improvidently granted.
In quashing the petition for writ of cer-tiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Civil Appeals’ opinion. Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973).
WRIT QUASHED AS IMPROVIDENTLY GRANTED.
HORNSBY, C.J., and JONES, ALMON, SHORES, HOUSTON and STEAGALL, JJ., concur.
*555KENNEDY, J., recused.
MADDOX, J., not sitting.